Exhibit 10.4

 

 



 



RECORDING REQUESTED

BY AND WHEN

RECORDED RETURN TO:

Peter J. Mignone, Esq.

Hunton & Williams LLP

200 Park Avenue

New York, NY 10166

 



 

Tax Parcels: 334-H- 190; 265-J-10; 334-H-100; 265-E-1; 265-E-50; 265-K-60;
265-J-25; 265-E-100; 265-E-125; 334-H-60; and 334-H-80

 

ASSIGNMENT OF LEASES

DEFINED TERMS

Closing Date:    Dated as of November 23, 2015 (the “Execution Date”), but made
effective as of December 3, 2015 (the “Closing Date”) Loan:                  A
first mortgage loan in an amount of $76,532,500.00 from Assignee to Assignor

Assignor & Address:

IREIT Pittsburgh Settlers Ridge, L.L.C.
2901 Butterfield Road
Oak Brook, Illinois 60523

Assignee & Address:

Metropolitan Life Insurance Company, a New York corporation
10 Park Avenue
Morristown, New Jersey 07962
Attention: Senior Vice President
Real Estate Investments

Note:     A Promissory Note executed by Assignor in favor of Assignee in the
amount of the Loan dated as of December 3, 2015 Security Instrument:    An
Open-End Mortgage, Security Agreement and Fixture Filing dated as of even date
herewith, executed by Assignor to Assignee securing repayment of the Note.  The
Security Instrument will be recorded in the records of the County in which the
Property is located. Loan Agreement:         A Loan Agreement dated as of the
Closing Date by and between Assignor and Assignee

 

 

THIS ASSIGNMENT OF LEASES (this “Agreement”) is entered into by Assignor as of
the Execution Date but effective as of the Closing Date in favor of Assignee and
affects the Property as hereinafter described. Certain terms used in this
Agreement are defined in the Defined Terms on page 1.

RECITALS

A.              Pursuant to the Loan Agreement, Assignee has loaned or will loan
to Assignor the Loan which is evidenced by the Note and includes all extensions,
renewals, modifications and amendments. The payment of the Note is secured by
the Security Instrument which encumbers Assignor’s interest in the real property
described in Exhibit A attached to this Agreement (the “Land”) and Assignor’s
interest in the improvements and personal property and equipment situated on the
Land (the “Improvements”) (collectively, the “Property”); and

B.              In accordance with the terms set forth herein, Assignor desires
to assign to Assignee all of Assignor’s right, title and interest in and to all
leases and all other agreements for possession of all or any portion of the
Property, including all of the same now or hereafter existing, and all
extensions, modifications, amendments, expansions and renewals of any of the
same and all guaranties of any obligations under any of the foregoing, including
all modifications and amendments to such guaranties. The documents described in
this Recital B are collectively referred to as the “Leases”.

In consideration of the Recitals and for good and valuable consideration,
Assignor agrees with Assignee and its successors and assigns as follows:

Section 1.             Payment of Note. Assignor desires to secure (a) the
timely payment of the principal of and interest on the Note and all other
indebtedness secured by the Security Instrument; and (b) the full compliance
with the terms, conditions, covenants and agreements contained in the Note, the
Loan Agreement, the Security Instrument and the other documents executed by
Assignor in connection with the Loan.

Section 2.             Present and Absolute Assignment of Leases, Rents and
Profits. Assignor absolutely, presently and unconditionally grants, assigns and
transfers to Assignee all of Assignor’s right, title and interest in and to the
Leases. This grant includes without limitation all of the following (the
“Income”): (a) all rent payable under the Leases; (b) all tenant security
deposits held by Assignor pursuant to the Leases; (c) all additional rent
payable under the Leases; (d) all proceeds of insurance payable to Assignor
under the Leases and all awards and payments on account of any taking or
condemnation; (e) all claims, damages and other amounts payable to Assignor in
the event of a default under or termination of any of the Leases, including
without limitation all of Assignor’s claims to the payment of damages arising
from any rejection by a tenant of any Lease under the Bankruptcy Code as amended
from time to time, and (f) all other items included in the definition of Rents
under the Loan Agreement.

1 

 

 

Section 3.             Specific Covenants of Assignor. Assignor covenants and
agrees:

(a)             No action by Assignee shall release Assignor from its
obligations under this Agreement. Assignor irrevocably appoints Assignee its
true and lawful attorney to exercise its rights under this Agreement, which
appointment is coupled with an interest.

(b)            If a petition under the Bankruptcy Code shall be filed by or
against Assignor and Assignor, as landlord, shall determine to reject any Lease
pursuant to Section 365 (a), then Assignee shall have the right, but not the
obligation, to demand that Assignor assume and assign the Lease to Assignee and
that Assignor shall provide adequate assurance of future performance under the
Lease, in which case Assignor shall comply with such demands.

(c)             Assignee’s rights under this Agreement may be exercised either
independently of or concurrently with any other right in this Agreement, the
Loan Agreement, the Security Instrument or in any other document securing the
Note. No action taken by Assignee under this Agreement shall cure or waive any
default nor affect any notice under the Loan Agreement or the Security
Instrument.

Section 4.             Confirmation of Assignment. Assignor covenants and
agrees, upon demand, to confirm in writing the assignment to Assignee of all
present and future Leases upon the terms set forth in this Agreement.
Notwithstanding the preceding sentence, the terms and provisions of this
Agreement shall apply automatically to any Leases entered into after the Closing
Date.

Section 5.             Representations and Warranties. Assignor makes the
following representations and warranties to Assignee: (a) Assignor has not
executed any currently effective prior assignment of its right, title and
interest in the Leases or the Income, and (b) Assignor has not done any act
which might prevent Assignee from exercising its rights under this Agreement.

Section 6.             License to Collect Monies Until Event of Default. So long
as no Event of Default (as defined in the Loan Agreement) exists, Assignor shall
have a license to receive and use all Income, subject to compliance with the
Loan Documents. This license shall be terminable at the sole option of Assignee,
without regard to the adequacy of its security under this Agreement or under the
Security Instrument and without notice to Assignor, if there is an Event of
Default. Notwithstanding the foregoing, this license does not include the right
to receive or use Insurance Proceeds or any Award, each as defined in and
governed by the Loan Agreement.

2 

 

 

Section 7.             Entry by Assignee and Receiver. Assignee is authorized
either in person or by agent, with or without bringing any action or proceeding
or having a receiver appointed by a court, (a) to enter upon, take possession
of, manage and operate the Property and collect the Income, and (b) to make,
enforce, modify, and accept the surrender of the Leases. Assignee is authorized
to take these actions either with or without taking possession of the Property.
In connection with this entry, Assignor authorizes Assignee to perform all acts
necessary for the operation and maintenance of the Property. Assignee may sue
for or otherwise collect all Income, including those past due and unpaid, and
apply the Income, less costs and expenses of operation and collection, including
reasonable attorneys’ fees, to the indebtedness secured by the Security
Instrument in such order as Assignee may determine. Assignee’s exercise of its
rights under this Section shall not be deemed to cure or waive any default or
Event of Default.

Section 8.             Indemnification. Assignor shall indemnify Assignee
against and hold it harmless from any and all liability, claims, loss or damage
which it may incur under the Leases or under this Agreement.

Section 9.             Mortgagee in Possession. To the fullest extent permitted
by law, neither the assignment of Leases and Income to Assignee nor the exercise
by Assignee of any of its rights or remedies under this Agreement, including
without limitation, the entering into possession or the appointment of a
receiver shall be deemed to make Assignee a “mortgagee-in-possession” or
otherwise liable with respect to the Property. Although Assignee has the right
to do so, it shall not be obligated to perform any obligation under the Leases
by reason of this Agreement. To the fullest extent permitted by law, neither
this Agreement nor any action or inaction on the part of Assignee shall
constitute an assumption on the part of Assignee of any obligation or liability
under any of the Leases.

Section 10.          Reconveyance and Termination. Upon the payment in full of
the Loan, as evidenced by the recording of a Satisfaction of the Security
Instrument, this Agreement shall be void and of no effect.

Section 11.          Tenants Entitled to Rely on Assignee’s Requests. Assignor
irrevocably authorizes and directs the tenants and their successors, upon
receipt of any written request of Assignee stating that an Event of Default
exists, to pay to Assignee the Income due and to become due under the Leases.
Assignor agrees that the tenants shall have the right to rely upon any such
statement without any obligation to inquire as to whether any Event of Default
actually exists and regardless of any claim of Assignor to the contrary.
Assignor agrees that it shall have no claim against the tenants for any Income
paid by the tenants to Assignee.

Section 12.          Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of Assignor and shall inure to the benefit of
and be enforceable by Assignee, its successors and assigns. If more than one
person, corporation, partnership or other entity shall execute this Agreement,
then the obligations of the parties executing the Agreement shall be joint and
several.

3 

 

 

Section 13.          Notices. All notices pursuant to this Agreement shall be
given in accordance with the Notice provision of the Loan Agreement, which is
incorporated into this Agreement by this reference.

Section 14.          Governing Law. This Agreement shall be governed and
construed by the laws of the State in which the Property is located.

Section 15.          Miscellaneous. This Agreement may be modified, amended,
waived, or terminated only by an instrument in writing signed by the party
against which enforcement of such modification, amendment, waiver, or
termination is sought. No failure or delay in exercising any of these rights
shall constitute a waiver of any default or Event of Default. Assignor, at its
expense, will execute all documents and take all action that Assignee from time
to time may reasonably request to preserve and protect the rights provided under
this Agreement. The headings in this Agreement are for convenience of reference
only and shall not expand, limit or otherwise affect the meanings of the
provisions. This Agreement may be executed in several counterparts, each of
which shall be an original, but all of which shall constitute one document.

Section 16.          Liability of Assignor. The obligations of Assignor under
this Agreement are subject to the limitations on recourse set forth in Section
12.23 of the Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE]

4 

 

IN WITNESS WHEREOF, THIS ASSIGNMENT OF LEASES has been duly executed by Assignor
as of the day and year first above written.

 

ASSIGNOR:

 

IREIT PITTSBURGH SETTLERS RIDGE, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ Mary J. Pechous       Name:  Mary J. Pechous      
Title:    Assistant Secretary        

 

 

 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS          )

: ss.:

COUNTY OF DUPAGE      )

On this, the 23rd day of November 2015, before me, the subscriber, a Notary
Public in and for the State and county aforesaid, personally appeared Mary J.
Pechous, who acknowledged himself/herself to be Assistant Secretary of Inland
Real Estate Income Trust, Inc., a Maryland corporation, the sole member of IREIT
Pittsburgh Settlers Ridge, L.L.C., a Delaware limited liability company, who I
am satisfied is the person who signed the within Security Instrument and who
acknowledged that he/she executed same as such Assistant Secretary on behalf of
the limited partnership, being authorized to do so, and that the within Security
Instrument is the voluntary act and deed of such limited partnership.

WITNESS my hand and seal the day and year aforesaid.

 

  /s/ Vivian L. Brown   Notary Public

 

My Commission Expires:

          4-1-2018          

 

 

 

EXHIBIT A

DESCRIPTION OF LAND

First Described:

 

All those certain lots or pieces of ground situate in the Township of Robinson,
County of Allegheny and Commonwealth of Pennsylvania, being Parcels B and D in
the Robinson Park Associates Consolidation Plan, as recorded in the Department
of Real Estate of Allegheny County, Pennsylvania, in Plan Book Volume 257, page
66; also Parcel 1 in the Settlers Ridge Subdivision Plan No. 1, as recorded in
the Department of Real Estate of Allegheny County, Pennsylvania, in Plan Book
Volume 263, page 78; and also Lots 2, 3, 5, 6, 7 and 8 on the Settlers Ridge
Subdivision Plan No. 2, as recorded in the Department of Real Estate of
Allegheny County, Pennsylvania, in Plan Book Volume 264, page 112.

 

Being designated as the following tax parcels:

 

Parcel B Block 334-H, Lot 190

Parcel D Block 265-J, Lot 10

Parcel 1 Block 334-H, Lot 100

Lot 2 Block 265-E, Lot 50

Lot 3 Block 265-K, Lot 60

Lot 5 Block 265-E, Lot 100

Lot 6 Block 265-E, Lot 125

Lot 7 Block 334-H, Lot 60

Lot 8 Block 334-H, Lot 80

 

First Described being part of the same property which was conveyed by Robinson
Park Associates to Settlers Ridge, L.P. by deed dated August 15, 2007 and
recorded in Deed Book Volume 13350, page 140. Settlers Ridge, L.P. became an
acquired company as evidenced by Declaration of Acquisition dated October 1,
2015 and recorded on October 16, 2015 in Deed Book Volume 16163, page 53; and by
Declaration of Acquisition dated October 1, 2015 and recorded on October 16,
2015 in Deed Book Volume 16163, page 53.

 

The name of Settlers Ridge, L.P. was changed to IREIT Pittsburgh Settlers Ridge,
L.L.C., a Delaware limited liability company, by Certificate of Conversion filed
with the Office of the Secretary of State of Delaware on October 1, 2015 and
Statement of Conversion filed with the Office of the Secretary of State of the
Commonwealth of Pennsylvania on October 5, 2015, both as evidenced by Affidavit
of Name Change dated November 3, 2015 and recorded on November 6, 2015 in Deed
Book Volume 16188, page 471. As a result of the foregoing, title is vested in
IREIT Pittsburgh Settlers Ridge, L.L.C., a Delaware limited liability company.

 

Second Described:

 

All those certain lots or pieces of ground situate in the Township of Robinson,
County of Allegheny and Commonwealth of Pennsylvania, being Lot 1 and Lot 4 on
the Settlers Ridge Subdivision Plan No. 2, as

 

 

recorded in the Department of Real Estate of Allegheny County, Pennsylvania, in
Plan Book Volume 264, page 112.

 

 

 

Being designated as the following tax parcels:

Lot 1 Block 265-E, Lot 1

Lot 4 Block 265-J, Lot 25

 

Second Described being the same property that was conveyed by Settlers Ridge,
L.P. to Settlers Ridge Management, L.P. by deed dated December 10, 2010 and
recorded in Deed Book Volume 14454, page 366. Settlers Ridge Management, L.P.
became an acquired company as evidenced by Declaration of Acquisition dated
October 1, 2015 and recorded on October 16, 2015 in Deed Book Volume 16163, page
55.

 

The name of Settlers Ridge Management, L.P. was changed to IREIT Pittsburgh
Settlers Ridge II, L.L.C., a Delaware limited liability company, by Certificate
of Conversion filed with the Office of the Secretary of State of Delaware on
October 1, 2015 and Statement of Conversion filed with the Office of the
Secretary of State of the Commonwealth of Pennsylvania on October 5, 2015; IREIT
Pittsburgh Settlers Ridge II, L.L.C., a Delaware limited liability company,
merged with and into the surviving entity, IREIT Pittsburgh Settlers Ridge,
L.L.C., a Delaware limited liability company, by Certificate of Merger filed
with the Office of the Secretary of State of Delaware on October 1, 2015 and
Transfer to Foreign Registration filed with the Office of the Secretary of State
of the Commonwealth of Pennsylvania on October 5, 2015, all as evidenced by
Affidavit of Name Change dated November 3, 2015 and recorded on November 6, 2015
in Deed Book Volume 16188, page 473. As a result of the foregoing, title is
vested in IREIT Pittsburgh Settlers Ridge, L.L.C., a Delaware limited liability
company.

 

Third Described:

 

Together with those non-exclusive easements benefitting the Land insured as
First Described and Second Described created by that certain Reciprocal
Easement, Covenant and Restriction Agreement between Settlers Ridge L.P. and
Settlers Ridge Management L.P., dated December 10, 2010 and recorded in Deed
Book Volume 14454, page 389; as amended by First Amendment to Reciprocal
Easement, Covenant and Restriction Agreement between Settlers Ridge L.P. and
Settlers Ridge Management L.P., dated June 11, 2012 and recorded in Deed Book
Volume 14943, page 228.

 

Fourth Described:

 

Together with the easement rights benefitting the Land insured as Second
Described created by that certain Easement Agreement between Chief Commercial
Construction, L.P. and Settlers Ridge, L.P., dated May 9, 2007 and recorded in
Deed Book Volume 13560, page 334; as assigned by Assignment and Assumption of
Agreements from Settlers Ridge, L.P. to Settlers Ridge Management, L.P., dated
December 15, 2010, effective as of December 17, 2010 and recorded in Deed Book
Volume 14473, page 513.

 

 

